Beck, P. J., and Atkinson, J.,
concur in the judgment of reversal, being of the opinion that upon a construction of article 3, section 9, paragraph 1, of the constitution of Georgia (Civil Code of 1910, § 6454), members of the General Assembly are entitled to mileage for attendance upon an extra session of the legislature, just as they would be for attendance upon a regular session; and the session in question here being an extraordinary session called by the Governor, they were entitled to receive the mileage to and from their respective homes, whether or not they actually traveled, and that the court below erred in enjoining the payment of the same, and that to this extent the judgment of the trial court should be reversed.